                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             3:12-cr-00097-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
LAVONTE L. HALLMAN,                    )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 131). Defendant, an inmate at USP Lee in Pennington

Gap, Virginia, seeks a reduction of his sentence based on an increased risk to COVID-19 resulting

from an unknown and ongoing medical condition.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” But before doing so,

they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty days

to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr. 2,

2020). Here, because Defendant has not first exhausted available administrative remedies, the

Court denies Defendant’s motion.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 131), is DENIED, without prejudice to Defendant to

refile the motion after he has exhausted his remedies with the BOP.

                                                    Signed: November 21, 2020




     Case 3:12-cr-00097-MOC-DCK Document 133 Filed 11/23/20 Page 1 of 1
